ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that ROBERT ROVNER of FEASTERVILLE, PENNSYLVANIA, a member of the Pennsylvania bar who has consented to the jurisdiction of this Court, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 5.1(b) (failure to supervise attorneys), which misconduct occurred while respondent served as the managing partner of a Pennsylvania law firm with a New Jersey practice, and good cause appearing;
It is ORDERED that ROBERT ROVNER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file maintained within this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.